 Case 2:18-cv-03893-RGK-AGR Document 76 Filed 05/01/19 Page 1 of 4 Page ID #:870

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-3893-RGK (AGRx)                                          Date     May 1, 2019
 Title             Edwardo Munoz v. 7-Eleven, Inc.




 Present: The                    Alicia G. Rosenberg, United States Magistrate Judge
 Honorable
                 Karl Lozada                                    N/A                                N/A
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                               n/a                                                   n/a
 Proceedings:                  (In Chambers) MINUTE ORDER DENYING PLAINTIFF’S MOTION
                               TO COMPEL

       On March 8, 2019, Plaintiff filed a motion to compel. (Dkt. No. 57.) On March 15, 2019,
Defendant 7-Eleven, Inc. filed an opposition. (Dkt. No. 60.) On March 22, 2019, Plaintiff filed a reply.
(Dkt. No. 64.) The motion is appropriate for adjudication without oral argument. Fed. R. Civ. P. 78;
Local Rule 7-15.

        In this certified class action, Plaintiff challenges 7-Eleven’s form background check disclosure
under the Fair Credit Reporting Act (“FCRA”) and argues that 7-Eleven’s violation of the FCRA was
willful. On October 18, 2018, the District Court granted class certification. (Dkt. No. 43.) Plaintiff
argues that statutory and punitive damages are available under the FCRA only when a defendant
“willfully fails to comply” with the statute. 15 U.S.C. § 1681n(a); Syed v. M-I, LLC, 853 F.3d 492, 503
(9th Cir.), cert. denied, 138 S. Ct. 447 (2017).

        There is some confusion as to the specific relief Plaintiff seeks. Plaintiff’s motion to compel
seeks a ruling that the attorney-client privilege does not apply between 7- Eleven employees, on the one
hand, and 7-Eleven’s in-house and outside counsel, on the other hand, regarding the drafting or editing
of 7-Eleven’s FCRA form in 2016. (Mem. at 10, 19.) Plaintiff’s reply brief clarifies that Plaintiff seeks
the “production of certain communications regarding the drafting [of 7-Eleven’s] background check
disclosure form.” (Reply at 1.) These communications occurred “between March and May of 2016"
between “Ms. Cope and 7-Eleven’s in-house and outside counsel regarding the drafting/editing of
Defendant’s FCRA disclosure form.” (Id. at 3.) Plaintiff “does not seek any determination regarding
the privilege log.”1 (Id. at 1-2.)



         1
         Plaintiff initially described the dispute as “Deposition questions regarding any advice 7-Eleven
received from its internal or external counsel regarding the use or editing of its form FCRA background
check disclosure.” (Dkt. No. 54 at 2.) Plaintiff’s motion does not seek to compel any answers to the
Rule 30(b)(6) deposition questions.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 4
 Case 2:18-cv-03893-RGK-AGR Document 76 Filed 05/01/19 Page 2 of 4 Page ID #:871

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-3893-RGK (AGRx)                                         Date   May 1, 2019
 Title          Edwardo Munoz v. 7-Eleven, Inc.

         Legal Standards

        Federal law governs application of the attorney client privilege in federal question cases. Fed. R.
Evid. 501; Admiral Ins. Co. v. U.S. Dist. Ct., 881 F.2d 1486, 1492 (9th Cir. 1989). The party asserting
the attorney-client privilege has the burden of establishing the existence of the attorney-client
relationship and the privileged nature of the communication. United States v. Graf, 610 F.3d 1148,
1156 (9th Cir. 2010). Application of the attorney-client privilege is governed by an eight-part test: “(1)
Where legal advice of any kind is sought (2) from a professional legal adviser in his capacity as such,
(3) the communications relating to that purpose, (4) made in confidence (5) by the client, (6) are at his
instance permanently protected (7) from disclosure by himself or by the legal adviser, (8) unless the
protection be waived.” Id. (citation omitted).

        “The attorney-client privilege protects confidential disclosures made by a client to an attorney in
order to obtain legal advice, . . . as well as an attorney’s advice in response to such disclosures.” United
States v. Ruehle, 583 F.3d 600, 607 (9th Cir. 2009) (citation omitted). “The attorney client privilege
applies to communications between lawyers and their clients when the lawyers act in a counseling and
planning role, as well as when lawyers represent their clients in litigation.” United States v. Chen, 99
F.3d 1495, 1501 (9th Cir. 1996). “It also extends to those papers prepared by an attorney or at an
attorney’s request for the purpose of advising a client, provided the papers are based on and would tend
to reveal the client’s confidential communications.” In re Fischel, 557 F.2d 209, 211 (9th Cir. 1977).
Similarly, “[a] communication from the attorney to the client that does not contain legal advice may be
protected if it ‘directly or indirectly reveal[s] communications of a confidential nature by the client to
the attorney.’” United States v. Christensen, 828 F.3d 763, 802 (9th Cir. 2016).

       “If a person hires a lawyer for advice, there is a rebuttable presumption that the lawyer is hired
‘as such’ to give ‘legal advice,’ whether the subject of the advice is criminal or civil, business, tort,
domestic relations, or anything else. But the presumption is rebutted when the facts show that the
lawyer was ‘employed without reference to his knowledge and discretion in the law.’” Chen, 99 F.3d at
1501 (citation omitted); see also Ruehle, 583 F.3d at 608 n.8.

        On the other hand, “‘[t]he fact that a person is a lawyer does not make all communications with
that person privileged.’” Id. at 607 (citation omitted). The attorney client privilege does not attach to
requests for business advice – as opposed to legal advice – from in-house counsel. United States v.
Rowe, 96 F.3d 1294, 1297 (9th Cir. 1996); see United States v. ChevronTexaco Corp., 241 F. Supp. 2d
1065, 1076 (N.D. Cal. 2002) (finding “in-house attorneys can serve multiple functions within the
corporation”: “In-house counsel may be involved intimately in the corporation’s day to day business
activities and frequently serve as integral players in business decisions or activities. Accordingly,
communications involving in-housel might well pertain to business rather than legal matters. The
privilege does not protect an attorney’s business advice.”).

         Discussion


CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 2 of 4
 Case 2:18-cv-03893-RGK-AGR Document 76 Filed 05/01/19 Page 3 of 4 Page ID #:872

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-3893-RGK (AGRx)                                       Date    May 1, 2019
 Title          Edwardo Munoz v. 7-Eleven, Inc.

       Plaintiff and 7-Eleven present evidence from 7-Eleven’s Rule 30(b)(6) designee, a Senior
Human Resources Information Systems Analyst named Ms. Cope. The version of the disclosure form
given to Plaintiff was the April 2016 version. (Cope Depo. at 116:11-15, attached as Exh. C to Trotter
Decl.)

       In 2013, Sterling, a consultant, provided the original template of the disclosure form to 7-
Eleven’s human resources (“HR”) department. HR shared that document with in-house counsel (Ms.
Bernstein), who worked with outside counsel (Mr. Welter) to modify the form. (Id. at 112:3-9, 113:13-
14, 114:6-19.)

        In April 2016, counsel made changes to the form. (Id. at 115:8-12.) The participants in the
communications leading up to the April 2016 changes to the disclosure form were Ms. Cope, a
supervisor, Ms. Bernstein (in-house counsel) and Mr. Welter (outside counsel). (Id. at 117:1-2, 15-20,
118:18-21.) The communications started in early March 2016. (Id. at 126:3-7.) Ms. Cope was seeking
legal advice from Ms. Bernstein and Mr. Welter. (Id. at 118:7-13.) Ms. Cope testified that the April
2016 edit to the disclosure form “was a legal decision as opposed to a business decision.” (Id. at
118:14-17.) Her communications with the supervisor involved Ms. Bernstein and at times also outside
counsel, all for the purpose of seeking legal advice. (Id. at 119:10-120:7.) Ms. Cope did not recall what
changes were made to the form or why. (Id. at 115:13-24, 117:2124.) The ultimate decision to change
the form were made by the outside counsel and in-house counsel. She was not aware of any approval
needed on the business side. (Id. at 126:13-24, 131:5:14.)

        The court has conducted an in camera review of the email chain at issue in Plaintiff’s motion to
compel. The email chain is Item 3 on 7-Eleven’s privilege log as of January 29, 2019. (Exh. F to
Trotter Decl.)

        7-Eleven has satisfied its burden of showing that the attorney client privilege protects each email
in the chain. The first email in the chain is from outside counsel (Mr. Welter) to in-house counsel (Ms.
Bernstein) and contains legal advice. The second email from Ms. Bernstein to Ms. Cope forwards
outside counsel’s email and references a discussion about it. The third email is from Ms. Cope to Mr.
Welter and Ms. Bernstein, and requests legal advice. The fourth email is Mr. Welter’s response to Ms.
Cope and Ms. Bernstein, and contains legal advice. The fifth email is from Ms. Cope to Mr. Welter and
Ms. Bernstein, and requests clarification about the legal advice. The sixth email is Mr. Welter’s
response to Ms. Cope and Ms. Bernstein, and provides additional legal advice in response to Ms. Cope’s
questions. The seventh, eighth, ninth and tenth emails concern arrangements for a telephone
conversation to discuss the legal advice. The eleventh email contains Ms. Cope’s request for additional
legal advice. The twelfth email contains a response from Ms. Thomasian, from Mr. Welter’s firm, with
legal advice. The thirteenth email contains another request from Ms. Cope for legal advice. The
fourteenth email contains Ms. Thomasian’s response with legal advice.

       The emails at issue are paradigmatic of the attorney client privilege and do not present a close
question. See Graf, 610 F.3d at 1156. Plaintiff makes a conclusory argument that the decision to revise
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 3 of 4
 Case 2:18-cv-03893-RGK-AGR Document 76 Filed 05/01/19 Page 4 of 4 Page ID #:873

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-3893-RGK (AGRx)                                      Date      May 1, 2019
 Title          Edwardo Munoz v. 7-Eleven, Inc.

the disclosure form “is primarily a business decision” and not a legal decision. (Reply at 4.) Plaintiff
cites no authority for this proposition and does not explain what he means. For example, an attorney
may give legal advice, and the client may choose not to follow that advice. In that scenario, Plaintiff
would presumably agree that the client is the decisionmaker. But even if the client chooses to follow the
attorney’s advice, the attorney client privilege still applies to the communications. Plaintiff has not
argued that 7-Eleven has impliedly waived the attorney client privilege by relying on attorney-client
communications in defending this case. See Bruno v. Equifax Info. Servs., LLC, 2019 U.S. Dist. LEXIS
24502, *6-*8 (E.D. Cal. Feb. 14, 2019) (finding no implied or express waiver; “While attorney-client
communications may be highly relevant to plaintiff’s claims for violation of the FCRA, absent a waiver
plaintiff is not entitled to discovery containing such communications.”).

         IT IS ORDERED that Plaintiff’s motion to compel is DENIED.




                                                                                     0      :       0
                                                         Initials of Preparer   kl




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                   Page 4 of 4
